Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-10, 11-15,17,18,20 are rejected under 35 U.S.C. 103 as being unpatentable over Bosschaert et al. (US 20170103015 A1) in view of Yang et al. (US 20140310690 A1).

Regarding claim 1, Bosschaert teaches,
A system comprising: 
a host with a processor and a memory, wherein the memory stores a first program (fig 1:102 “application under test”; par 27 “As depicted, computing system 100 includes an application under test 102. The application under test 102 can be any application, or component thereof, that contains application code.”) with a command line interface (CLI) (fig 1: 104; par 28 “In embodiments, the application under test 102 also contains shell scripts (e.g., shell script 104).” … “shell scripts may not undergo any compilation and may instead be executed by an interpreter (e.g., a command line interpreter (CLI)).”); 
a program testing module (fig 1:106 “testing environment”; par 29) executing on the processor to: 
discover a plurality of commands accepted by the CLI(par 26 “These further extended capabilities can also configure the testing framework to enable automatic generation of test versions of executables that are capable of logging the parameters, or arguments, that are utilized, by instructions within the shell script, to invoke the test version of the executable.” Bosschaert teaches logging parameters, arguments, instructions in order to generate test cases.), wherein a first command of the plurality of commands additionally accepts a first subcommand and a first argument;(fig 1; par 32 “For example, in some embodiments, scriptAssertion module 111 could include one or more methods that accept an argument that designates an expected result of the execution of shell script 104. The scriptAssertion module 111 can then be configured to compare this argument, or validation parameter, against the actual results of the execution.” Bosschaert analyzes the test configuration settings in order to discover which commands to run, and what arguments to use.) 
determine a first input data type associated with the first command;(fig 1:110; par 31 “For example, in some embodiments, scriptExecution module 110 could represent a scriptExecution method that accepts a string as input.” fig 1; par 32 “For example, in some embodiments, scriptAssertion module 111 could include one or more methods that accept an argument that designates an expected result of the execution of shell script 104.” Bosschaert analyzes the test configuration settings in order to discover which commands to run, and what arguments to use.) 
generate a first test case that invokes the first command with first test data of the first input data type;(par 32 “scriptAssertion module 111 could include one or more methods that accept an argument that designates an expected result of the execution of shell script 104.”) 
determine based on the first input data type, a second input data type that is different than the first command;( par 36 “The execution parameters can be selected in accordance with one or more test cases that have been designed, for example, to increase the testing coverage of the application under test 102.” Tests can be based off of each other, or run in sequence to test every combination automatically. par 32 “scriptAssertion module 111 could include one or more methods that accept an argument that designates an expected result of the execution of shell script 104.”)  
 generate a second test case that invokes the first command with second test data of the second input data type;( par 36 “The execution parameters can be selected in accordance with one or more test cases that have been designed, for example, to increase the testing coverage of the application under test 102.” Tests can be based off of each other, or run in sequence to test every combination automatically.)  and 
execute the first test case and the second test case. (fig 1: 118, 110, 104; par 37 “test code 118 could utilize the scriptExecution module 110 to automatically execute shell script 104 and could also utilize scriptAssertion module 111 to validate the results of the execution of shell script 104.” )
However, Bosschaert does not specifically teach generating negative test cases or analyzing a manual to discover the commands.
On the other hand, Yang teaches
A system comprising:
a host with a processor and a memory, wherein the memory stores a first program with a command line interface (CLI)(fig 3; par 30”FIG. 3 is a block diagram of a processing system 300 that can be used to implement various embodiments.”; par 1 “The present invention relates to software testing, and, in particular embodiments, to a system and method for generating automated test cases for command line based applications.”); 
a program testing module executing on the processor(fig 3; par 30 “FIG. 3 is a block diagram of a processing system 300 that can be used to implement various embodiments. Specific devices may utilize all of the components shown, or only a subset of the components, and levels of integration may vary from device to device.”) to:
discover a plurality of commands accepted by the CLI, wherein a first command of the plurality of commands additionally accepts a first subcommand and a first argument(fig 1:150; par 18 ” The tool then reads (in step 140) information in the command, such as keywords and options, from an output (e.g., a syntax file) generated using a help (or similar) com mand
on the tested command. The help command reads the tested command as input and returns ;
determine a first input data type associated with the first command(fig 1:160; par 19 “At step 160, the tool scans the array and decides which option(s) to use, for instance based on generating a random number or based on a pre-determined percentage value for option usage.”);
generate a first test case that invokes the first command with first test data of the first input data type(fig 1:170; par 19 “At step 170, the tool generates expected result and test script(s) based on the option array and test framework. During this step, the tool converts the options in the command to real values based on the information in the knowledge base.”);
determine, based on the first input data type, a second input data type that is incompatible with the first command(par 29 “Negative test cases that are expected to provide failure results can also be generated.”; Clm 13 “13. The method of claim 8, wherein at least some of the command variables and any included command options are replaced with invalid values to implement a failed test case.”);
generate a second test case that invokes the first command with second test data of the second input data type(fig 1:170; par 19 “At step 170, the tool generates expected result and test script(s) based on the option array and test framework. During this step, the tool ; and
execute the first test case and the second test case, wherein discovering the plurality of commands accepted by the CLI is performed without access to a source code of the first program by parsing a manual of the first program to discover each one of the plurality of commands accepted by the CLI, and respective subcommands and arguments for each discovered command, such that each valid combination of commands, subcommands, and arguments accepted by the CLI are discovered by parsing the manual of the first program(fig 1:par 18 “The tool then reads (in step 140) information in the command, such as keywords and options, from an output (e.g., a syntax file) generated using a help (or similar) command on the tested command. The help command reads the tested command as input and returns the output or syntax file as output. Alternatively, the output or syntax file is generated in step 140. The tool then parses the output or syntax file (in step 150) and generates an option array. During the parsing process, the tool gets keywords and options in the command. The tool can use the knowledge base(s) (e.g., in steps 110, 120, and 130) to parse the output file using the help command.” The output of the help command is equivalent to applicant’s manual.). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Bosschaert to incorporate the negative test cases of Yang.
One of ordinary skill in the art would have been motivated to remedy the shortcomings of Bosschaert -- a need for a way to automatically discover all possible commands and options -

Regarding claim 2, Bosschaert and Yang teaches
The system of claim 1, 
Bosschaert further teaches
wherein a third input data type is determined to be compatible with the first command,(par 32 “scriptAssertion module 111 could include one or more methods that accept an argument that designates an expected result of the execution of shell script 104.”) and a third test case is generated to execute the first command with third test data of the third input data type. (par 36 “The execution parameters can be selected in accordance with one or more test cases that have been designed, for example, to increase the testing coverage of the application under test 102.” Tests can be based off of each other, or run in sequence to test every combination automatically.)

Regarding claim 3, Bosschaert and Yang teaches
The system of claim 1, 
Bosschaert further teaches
wherein an error report(par 34 “createinvokingMock module 114 can be configured to generate a test version of the executable module that not only logs results of the execution of the test version of the executable module to a log file, but also invokes a test version of a next  is generated based on at least one of (i) the first command failing to execute with the first input data type, and (ii) the first command successfully executing with the second input data type.(par 32 “For example, in some embodiments, scriptAssertion module 111 could include one or more methods that accept an argument that designates an expected result of the execution of shell script 104. The scriptAssertion module 111 can then be configured to compare this argument, or validation parameter, against the actual results of the execution.” Bosschaert teaches comparing test results with expected results.) 

Regarding claim 4, Bosschaert and Yang teaches
The system of claim 1, 
Bosschaert further teaches
wherein the first test data is one of randomly generated and selected from a predetermined set of sample data. (par 36 “The execution parameters can be selected in accordance with one or more test cases that have been designed, for example, to increase the testing coverage of the application under test 102.”)

Regarding claim 5, Bosschaert and Yang teaches
The system of claim 1, 
Bosschaert further teaches
wherein the first program is updated and a second command is added to the first program(par 24 “Embodiments of the invention discussed herein are directed at extending the functionality of existing testing frameworks to enable the automated testing of shell scripts of a software application, alongside the automated testing of the core functionality of the software application.” Although Bosschaert does not specifically state the program updating and new commands being run, Bosschaert does teach having this process become part of the normal existing automated testing framework, which is at least once before updates are allowed to elevate.), and the program testing module additionally executes to: discover the second command(par 26 “These further extended capabilities can also configure the testing framework to enable automatic generation of test versions of executables that are capable of logging the parameters, or arguments, that are utilized, by instructions within the shell script, to invoke the test version of the executable.” Bosschaert teaches logging parameters, arguments, instructions in order to generate test cases.), including a third input data type associated with the second command;( fig 1:110; par 31 “For example, in some embodiments, scriptExecution module 110 could represent a scriptExecution method that accepts a string as input.”) and generate a third test case that invokes the second command with third test data of the third input data type(par 32 “scriptAssertion module 111 could include one or more methods that accept an argument that designates an expected result of the execution of shell script 104.”) and a fourth test case that invokes the second command with fourth test data of a different fourth input data type.( par 36 “The execution parameters can be selected in accordance with one or more test cases that have been designed, for example, to increase the testing coverage of the application under test 102.”)

Regarding claim 6, Bosschaert and Yang teaches
The system of claim 1, 
Bosschaert further teaches
wherein the first data type is one of (i) a character, (ii) an integer, (iii) a floating-point number, (iv) a fixed-point number, (v) a Boolean, (vi) a pointer, (vii) an array, (viii) a list, (ix) a record, (x) a union, (xi) a set, (xii) an object, (xii) a string, and (xiii) a hash.(par 36 “As used in this context, an execution parameter represents a variable that is utilized as input to the application under test 102, or any components thereof.” Bosschaert teaches an execution parameter variable. Variables inherently cover applicant’s list. Specifically, Par 42 “scriptExecution module 110 can be configured to accept a Boolean variable as input” Bosschaert specifically teaches Boolean in one example.)
 
Regarding claim 7, Bosschaert and Yang teaches
The system of claim 1, 
Bosschaert further teaches
wherein the program testing module(fig 1:106 “testing environment”; par 29) is integrated with a CLI integration module(fig 1: 104; par 28 “In embodiments, the application under test 102 also contains shell scripts (e.g., shell script 104).” … “shell scripts may not undergo any compilation and may instead be executed by an interpreter (e.g., a command line interpreter (CLI)).”), and the CLI integration module executes to: 
receive a request to integrate the CLI into a second program; (fig 1:106 “testing environment”; par 29 “As depicted, testing environment 106 includes a test library 108. Test library 108 is confignred to enable automated testing of any number of various components of the application under test 102.”)
construct a function with a respective function call corresponding to each command of the plurality of commands including each subcommand and each argument of each command,( fig 1; par 32 “For example, in some embodiments, scriptAssertion module 111 could include one or more methods that accept an argument that designates an expected result of the execution of shell script 104. The scriptAssertion module 111 can then be configured to compare this argument, or validation parameter, against the actual results of the execution.” Bosschaert analyzes the test configuration settings in order to discover which commands to run, and what arguments to use.) wherein the function is added to the second program(par 32 “scriptAssertion module 111 could include one or more methods that accept an argument that designates an expected result of the execution of shell script 104.”); 
receive a first invocation of a first function call corresponding to the first command, wherein the first function call includes a first input; (par 32 “scriptAssertion module 111 could include one or more methods that accept an argument that designates an expected result of the execution of shell script 104.”)
responsive to receiving the first invocation, invoke the first command with the first input; and return a result from the first program to the second program.( fig 1: 118, 110, 104; par 37 “test code 118 could utilize the scriptExecution module 110 to automatically execute 


Regarding claim 9, Bosschaert and Yang teaches
The system of claim 1, 
Bosschaert further teaches
wherein the first input data type is different than with the first subcommand,( par 36 “The execution parameters can be selected in accordance with one or more test cases that have been designed, for example, to increase the testing coverage of the application under test 102.” Tests can be based off of each other, or run in sequence to test every combination automatically. par 32 “scriptAssertion module 111 could include one or more methods that accept an argument that designates an expected result of the execution of shell script 104.”) and a third test case is generated with third test data of a third input data type compatible with the first subcommand.( par 32 “scriptAssertion module 111 could include one or more methods that accept an argument that designates an expected result of the execution of shell script 104.”)
However, Bosschaert does not specifically teach generating negative test cases
On the other hand, Yang teaches
wherein the first input data type is incompatible with the first subcommand (par 29 “Negative test cases that are expected to provide failure results can also be generated.”; Clm 13 

Regarding claim 10, it is the method implemented by the system of claim 1 and is rejected for the same reasons.


Regarding claim 11, Bosschaert teaches
A system comprising: 
a host with a processor(fig 6:614 “processor(s)”) and a memory(fig 6:612 “memory”), wherein the memory stores a first program(fig 1:102 “application under test”; par 27 “As depicted, computing system 100 includes an application under test 102. The application under test 102 can be any application, or component thereof, that contains application code.”) with a command line interface (CLI);( fig 1: 104; par 28 “In embodiments, the application under test 102 also contains shell scripts (e.g., shell script 104).” … “shell scripts may not undergo any compilation and may instead be executed by an interpreter (e.g., a command line interpreter (CLI)).”);  
a CLI integration module(fig 1:106 “testing environment”; par 29)  executing on the processor to: 
receive a request to integrate the CLI into a second program; (fig 1:106 “testing environment”; par 29)  
discover a plurality of commands accepted by the CLI (fig 1:104 “shell script”; par 28 “In embodiments, the application under test 102 also contains shell scripts (e.g., shell script , wherein a first command of the plurality of commands additionally accepts a first subcommand and a first argument;(fig 1; par 32 “For example, in some embodiments, scriptAssertion module 111 could include one or more methods that accept an argument that designates an expected result of the execution of shell script 104. The scriptAssertion module 111 can then be configured to compare this argument, or validation parameter, against the actual results of the execution.” Bosschaert analyzes the test configuration settings in order to discover which commands to run, and what arguments to use.) 
construct a function with a respective function call corresponding to each command of the plurality of commands including each subcommand and each argument of each command, wherein the function is added to the second program; (fig 1; par 32 “For example, in some embodiments, scriptAssertion module 111 could include one or more methods that accept an argument that designates an expected result of the execution of shell script 104. The scriptAssertion module 111 can then be configured to compare this argument, or validation parameter, against the actual results of the execution.” Bosschaert sets up test configurations for the test runner to run later, which is equivalent to applicant’s constructed functions added to the second program.)
receive a first invocation of a first function call corresponding to the first command, wherein the first function call includes a first input; (fig 1; par 32 “For example, in some embodiments, scriptAssertion module 111 could include one or more methods that accept an argument that designates an expected result of the execution of shell script 104. The scriptAssertion module 111 can then be configured to compare this argument, or validation parameter, against the actual results of the execution.”)
responsive to receiving the first invocation, invoke the first command with the first input; (fig 1: 118, 110, 104; par 37 “test code 118 could utilize the scriptExecution module 110 to automatically execute shell script 104 and could also utilize scriptAssertion module 111 to validate the results of the execution of shell script 104.” )
return a result from the first program to the second program; (fig 1: 118, 110, 104; par 37 “test code 118 could utilize the scriptExecution module 110 to automatically execute shell script 104 and could also utilize scriptAssertion module 111 to validate the results of the execution of shell script 104.” )
receive a later second invocation of the first function call; (fig 1: 118, 110, 104; par 37 “test code 118 could utilize the scriptExecution module 110 to automatically execute shell script 104 and could also utilize scriptAssertion module 111 to validate the results of the execution of shell script 104.” ) and 
responsive to receiving the second invocation, invoke an updated version of the first command, wherein the first program is updated between a first time of the first invocation and a second time of the second invocation. (par 24 “Embodiments of the invention discussed herein are directed at extending the functionality of existing testing frameworks to enable the automated testing of shell scripts of a software application, alongside the automated testing of the core functionality of the software application.” Although Bosschaert does not specifically state the program updating and new commands being run, Bosschaert does teach having this process become part of the normal existing automated testing framework, which is run at least once before updates to code are allowed to elevate.)

On the other hand, Yang teaches
A system comprising:
a host with a processor and a memory, wherein the memory stores a first program with a command line interface (CLI) (fig 3; par 30”FIG. 3 is a block diagram of a processing system 300 that can be used to implement various embodiments.”; par 1 “The present invention relates to software testing, and, in particular embodiments, to a system and method for generating automated test cases for command line based applications.”);
a CLI integration module executing on the processor(fig 3; par 30 “FIG. 3 is a block diagram of a processing system 300 that can be used to implement various embodiments. Specific devices may utilize all of the components shown, or only a subset of the components, and levels of integration may vary from device to device.”) to:
receive a request to integrate the CLI into a second program(fig 1; par 14 “A testing tool, such as a software suite or application, is confignred to implement the method 100 to generate one or more test cases, e.g., in an automated manner with no or minimum developer input or intervention (in comparison to current QA testing systems). The tool reads information or knowledge that is relevant or needed for the application or command to be tested from a built-in knowledge base (in step 110), a global knowledge base (in step 120), and a local knowledge base (in step 130).”);
discover a plurality of commands accepted by the CLI, wherein a first command of the plurality of commands additionally accepts a first subcommand and a first argument(fig ;
construct a function with a respective function call corresponding to each command of the plurality of commands including each subcommand and each argument of each command, wherein the function is added to the second program(fig 1:160; par 19 “At step 160, the tool scans the array and decides which option(s) to use, for instance based on generating a random number or based on a pre-determined percentage value for option usage.”);
generate a first invocation of a first function call corresponding to the first command, wherein the first function call includes a first input(fig 1:170; par 19 “At step 170, the tool generates expected result and test script(s) based on the option array and test framework. During this step, the tool converts the options in the command to real values based on the information in the knowledge base.”);
wherein discovering the plurality of commands accepted by the CLI is performed without access to a source code of the first program by parsing a manual of the first program to discover each one of the plurality of commands accepted by the CLI, and respective subcommands and arguments for each discovered command, such that each valid combination of commands, subcommands, and arguments accepted by the CLI are discovered by parsing the manual of the first program(fig 1:par 18 “The tool then reads (in step 140) information in the command, such as keywords and options, from an output (e.g., a syntax file) generated using a help (or similar) command on the tested command. The help command reads the tested command as input and returns the output or syntax file as output. Alternatively, the output or syntax file is generated in step 140. The tool then parses the output or syntax file (in step 150) and generates an option array. During the parsing process, the tool gets keywords and options in the command. The tool can use the knowledge base(s) (e.g., in steps 110, 120, and 130) to parse the output file using the help command.” The output of the help command is equivalent to applicant’s manual.).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Bosschaert to incorporate the negative test cases of Yang.
One of ordinary skill in the art would have been motivated to remedy the shortcomings of Bosschaert -- a need for a way to automatically discover all possible commands and options -- with Yang providing a known method to solve a similar problem. Yang provides “System and method embodiments are provided for creating automated test cases for an application based on knowledge about the application.”(Yang par 12)

Regarding claim 12, Bosschaert and Yang teaches
The system of claim 11, 

wherein the CLI integration module further executes to: determine a first input data type associated with the first command(fig 1:110; par 31 “For example, in some embodiments, scriptExecution module 110 could represent a scriptExecution method that accepts a string as input.” fig 1; par 32 “For example, in some embodiments, scriptAssertion module 111 could include one or more methods that accept an argument that designates an expected result of the execution of shell script 104.” Bosschaert analyzes the test configuration settings in order to discover which commands to run, and what arguments to use.), wherein the first data type is one of (i) a character, (ii) an integer, (iii) a floating-point number, (iv) a fixed-point number, (v) a Boolean, (vi) a pointer, (vii) an array, (viii) a list, (ix) a record, (x) a union, (xi) a set, (xii) an object, (xii) a string, and (xiii) a hash.( par 36 “As used in this context, an execution parameter represents a variable that is utilized as input to the application under test 102, or any components thereof.” Bosschaert teaches an execution parameter variable. Variables inherently cover applicant’s list. Specifically, Par 42 “scriptExecution module 110 can be configured to accept a Boolean variable as input” Bosschaert specifically teaches Boolean in one example.)

Regarding claim 13, Bosschaert and Yang teaches
The system of claim 12, 
Bosschaert further teaches
wherein the CLI integration module generates a first test case invoking the first command with first data of the first input data type(par 32 “scriptAssertion module 111 could  and a second test case invoking the first command with second data of a different second input data type.( par 36 “The execution parameters can be selected in accordance with one or more test cases that have been designed, for example, to increase the testing coverage of the application under test 102.” Tests can be based off of each other, or run in sequence to test every combination automatically.)

Regarding claim 14, Bosschaert and Yang teaches
The system of claim 12, 
Bosschaert further teaches
wherein an example input to the first command is parsed to determine the first input data type.(par 33 “it would be beneficial to validate the parameters, or arguments, that were constructed by the shell script to invoke the actual executable module”) 

Regarding claim 15, Bosschaert and Yang teaches
The system of claim 11, 
Bosschaert further teaches
wherein after the first program is updated(par 24 “Embodiments of the invention discussed herein are directed at extending the functionality of existing testing frameworks to enable the automated testing of shell scripts of a software application, alongside the automated testing of the core functionality of the software application.” Although Bosschaert does not specifically state the program updating and new commands being run, Bosschaert , the CLI integration module discovers that a new second command with a second subcommand is available in the first program(par 26 “These further extended capabilities can also configure the testing framework to enable automatic generation of test versions of executables that are capable of logging the parameters, or arguments, that are utilized, by instructions within the shell script, to invoke the test version of the executable.” Bosschaert teaches logging parameters, arguments, instructions in order to generate test cases.), and the CLI integration module generates a plurality of test cases associated with the second command.( fig 1; par 32 “For example, in some embodiments, scriptAssertion module 111 could include one or more methods that accept an argument that designates an expected result of the execution of shell script 104. The scriptAssertion module 111 can then be configured to compare this argument, or validation parameter, against the actual results of the execution.” Bosschaert analyzes the test configuration settings in order to discover which commands to run, and what arguments to use.)

Regarding claim 17, Bosschaert and Yang teaches
The system of claim 11, 
Bosschaert further teaches
wherein the first program.(par 28 “the instructions of shell script 104 can be written in any of a number of scripting langnages depending on the one or more tasks that the instructions are to carry out.” ) and the second program are written in different programming languages, and a programming language of the second program supports a functionality unsupported by the CLI of the first program.(par 29 “Testing environment 106 could be any suitable testing environment such as, for example, a JUnit testing environment, or any other type of xUnit or other testing environment.” JUnit tests are written in Java, which is a different programming language from the shell scripts of the first program and JUnit testing environments have added testing framework functionality than the CLI of the first program.) 

Regarding claim 18, Bosschaert and Yang teaches
The system of claim 11, 
Bosschaert further teaches
wherein the first program is updated to remove a second command, and the second program is automatically(par 24 “Embodiments of the invention discussed herein are directed at extending the functionality of existing testing frameworks to enable the automated testing of shell scripts of a software application, alongside the automated testing of the core functionality of the software application.” Although Bosschaert does not specifically state the program updating and new commands being run, Bosschaert does teach having this process become part of the normal existing automated testing framework, which is run at least once before updates are allowed to elevate.) updated by the CLI integration module to remove a second function call corresponding to the second command.( par 26 “These further extended capabilities can also configure the testing framework to enable automatic generation of test versions of executables that are capable of logging the parameters, or arguments, that are utilized, by instructions within the shell script, to invoke the test version of the executable.” 


Regarding claim 20, Bosschaert and Yang teaches
The system of claim 11, 
Bosschaert further teaches
wherein the CLI integration module is a module of the second program.(fig 1:108; par 29 “Test library 108 is configured to enable automated testing of any number of various components of the application under test 102”)


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bosschaert et al. (US 20170103015 A1) and Yang (US 20140310690 A1) in view of Bromann et al. (US 20190278696 A1).

Regarding claim 19, Bosschaert and Yang teaches
The system of claim 11, 
Bosschaert further teaches
wherein the first program uses shell scripts.(par 22 “Many software applications also include shell scripts. These shell scripts are generally not part of the core functionality of the software application, and instead provide support for the core functionality of the software .) 
However, neither Bosschaert nor Yang teach a virtual guest provisioning utility.
On the other hand, Bromann teaches wherein the first program is a virtual guest provisioning utility. (fig 1; par 24 “The present disclosure will refer generally to VMs, containers, and other suitable mechanisms for providing isolation among applications in a computing environments as "virtual computing environment instances" or "VCEs."”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Bosschaert/Yang to incorporate the virtual computing environment instances of Bromann.
One of ordinary skill in the art would have been motivated to remedy the shortcomings of Bosschaert/ Yang -- a need for a solution for the issue of when large numbers of tests need to be run in parallel -- with Bromann providing a known method to solve a similar problem. Bromann provides “computing models that enable ubiquitous, convenient, on-demand network access to both virtual and hardware resources from one or more shared pools of computing resources ( e.g., mobile devices, virtual machines, containers, emulators, networks, servers, storage, applications, services, etc.).”(Bromann par 27)

Response to Arguments
Applicant’s arguments, see remarks page 7-10, filed 12/03/2020, with respect to the rejection(s) of claim(s) 1,10,11 under 35 U.S.C. 103 as being unpatentable over Bosschaert in 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9880924 B2 - Peck - covers analyzing source code in order to generate unit tests. 
US 9047414 B1 - Matyjek - automatic test generation based on natural language. (not based on documentation but could be adapted to it.)
US 9916233 B1 - Qureshi also uses containers, related to virtual guest provisioning utility cited in claim 19
US 20180137032 A1 - Tannous also uses containers, related to virtual guest provisioning utility cited in claim 19
US 20190354465 A1 - Tickoo - explains negative tests in par 45 and 49
Lutsky, " documentation parser to extract software test conditions",1992 , 30th Annual Meeting of the Association for Computational Linguistics, pages 294-296 - analyses manual to get types and commands, also mentions source code as the standard way at the time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113